Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-7, 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.11231764. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence given below:

Claim 17 and claim 9 of the application
Claim 6 of the patent 
A method, comprising: receiving a message sent from a remote processor to a storage device in a low power mode at a component other than the storage device; 
A method, comprising: receiving a [Keep Alive (KA)] message sent from a remote processor to a Non-Volatile Memory [Express over Fabrics (NVMe-oF) Solid State Drive (SSD)] in a low power mode, [wherein receiving the KA message sent from the remote processor to the NVMe-oF SSD in the low power mode includes] receiving the KA message sent from the remote processor to the NVMe-oF SSD in the low power mode at a component other than the NVMe-oF SSD; 
and sending a response to the message from the component other than the storage device to the remote processor on behalf of the storage device,
and sending a response to the KA message to the remote processor on behalf of the NVMe-oF SSD, [wherein sending the response to the KA message to the remote processor on behalf of the NVMe-oF SSD includes] sending the response to the KA message to the remote processor on behalf of the NVMe-oF SSD from the component on behalf of the NVMe-oF SSD, 
wherein the component is drawn from a set including a processor, a management controller, and a switch.
the component is drawn from a set including a processor, a Baseboard Management Controller (BMC), and a switch.


For claim 1, claims 1, 6 and claim 8 of the patent recite the corresponding limitations of storage be in active and low power mode, component receiving message from remote processor on behalf of storage device and sending response on behalf of the storage device except chassis housing the switch and processor. However, chassis is well known in the art for housing the components. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide a chassis for processor and switch since chassis keeps the components safe. 

For claim 2, claim 1 of the patent mentions that the storage is NVMe-OF SSD. 

For claim 3, claim 1 and claim 7 recite the reprogramming of the switch to redirect commands to controller. 

For claim 4, claim 6 mention that component (i.e., controller) sends the response of the KA message when the storage is at low power mode, therefore, the component is informed that the storage is at low power mode. 

For claim 5, claims 2-4 of the patent mention storing protocol state of the storage based on the KA message and KA message is received to the component during low power mode. The response is generated in response to the protocol state. Although “including the protocol state” is not mentioned in the claims, such is within the scope of the ordinary skill. 

For claims 7 and 6, claim 8 of the patent mention about sending the response by component during active power mode. Therefore, the switch reprogramming to redirect the messages is also performed in active power mode. 

For claims 10 and 18, claim 1 of the patent mentions that the storage is NVMe-OF SSD. 

For claim 11, claim 2 of the patent mention about device status table. 

For claim 12, claims 2-4 of the patent mention storing protocol state of the storage.  

For claim 13, claims 2-4 of the patent mention storing protocol state of the storage 
based on the KA message and KA message is received to the component during low power mode. 

For claim 14, claim 1 mention that message is received via switch. 

For claim 15, claim 7 teaches the reprogramming of the switch to route message to the components. Although the claims of patent do not mention routing table, such is well known for route path implementation. 

For claim 16, claim 5 of the patent mention that apparatus is separate from storage. 

For claim 18, claim 1 of the patent mentions that the storage is NVMe-OF SSD. 
For claim 19, claim 1 and claim 7 recite the reprogramming of the switch to redirect commands to controller. 

For claim 20, claim 8 of the patent provides the corresponding limitations. 

Claim Interpretation
4.	Claims 3-6, 8 recite a management controller that is configured to perform various functionalities of the claims. However, claim 1 (the parent claim) does not mandate the system to include the management controller. The management controller can be external component and the BRI of the claims does not include management controller’s configuration and functionality. 

Further in claims 2, 10 and 18, the storage device is configured to enter into low power mode and the storage device includes NVMe-OF SSD. There is no requirement that NVMe-oF also enters into low power mode because storage device entering into low power mode does not automatically mean NVMe-oF entering into low power mode. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 9, 14 and 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isberg (US Patent 11076015; cited in IDS). 

For claim 9, Isberg teaches the following limitations: An apparatus, comprising: a receiver (PSD 20 in Fig 1 includes the receiver; transceiver includes receiver in 230) to receive a message from a remote processor (lines 5-20 of col 7; remote server 50 sends packets to IoT 10 when IoT device is currently sleeping), the message intended for a storage device (lines 5-20 of col 7; remote server 50 sends packets to IoT 10 when IoT device is currently sleeping); a circuit to generate a response to the message (lines 5-46 of col 2 and lines 5-25 of col 10 mention that processor circuit stores the network communications received from the remote server on behalf of the IoT device; lines 5-20 of col 7; the processor circuit 202 generates the message response); and a transmitter to send a response to the remote processor on behalf of the storage device (230 is the transceiver that includes transmitter; Fig 5 shows that PSD 20 sends both TCP ACK and keep alive message to remote processor 20; lines 45-60 mentions that IoT device is responding to be appeared to server; lines 25-30 of col 6).  

For claim 14, 50 is the remote processor and firewall 30 is the switch (Fig 1). 

For claim 16, 10 in Fig 1 is the storage. Line 65, col 3 through line 2, col 4 mention that resource constrained devices such as IoT devices have low amount of available memory and lines 1-12 of col 6 mention that each device implements OSI model, which requires memory to implement, thus device 10 has memory and can be called a storage device. 10 is separate from 20 in Fig 1. 

For claim 17, Isberg teaches the following limitations: A method, comprising: receiving a message sent from a remote processor (50 in Fig 1) to a storage device (10 in Fig 1; line 65, col 3 through line 2, col 4 mention that resource constrained devices such as IoT devices have low amount of available memory; lines 1-12 of col 6 mention that each device implements OSI model, which requires memory to implement;  thus device 10 has memory and can be called a storage device) in a low power mode at a component other than the storage device  (lines 5-20 of col 7; remote server 50 sends packets to IoT 10 when IoT device is currently sleeping; lines 5-46 of col 2 and lines 5-25 of col 10 mention that processor circuit stores the network communications received from the remote server on behalf of the IoT device; lines 5-20 of col 7); sending a response to the message from the component other than the storage device to the remote processor on behalf of the storage device (Fig 5 shows that PSD 20 sends both TCP ACK and keep alive message to remote processor 20; lines 45-60 mentions that IoT device is responding to be appeared to server; lines 25-30 of col 6), wherein the component is drawn from a set including a processor, a management controller, and a switch  (component is a processor 202 in Fig 8).
 
For claim 20, Isberg Lines 35-40 of col 7 and lines 45-50 of col 7 mention that PSD 20 may send keep alive message to the server on behalf of 10 when 10 is active. The messages are always received by PSD 20 (ie., during active/sleep of 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isberg et al (US Patent 11076015; cited in IDS), in view of Qu et al (US Patent Application Publication 20140086097). 

For claim 1, Isberg et al teach the following limitations: A system (Fig 1 – Fig 9), comprising: a processor (202 in Fig 8); a switch (220 in Fig 8 is the switch as it forwards packets to either device 10 or not as shown in Fig 3 – Fig 5); at least one storage device (10 in Fig 1; line 65, col 3 through line 2, col 4 mention that resource constrained devices such as IoT devices have low amount of available memory; lines 1-12 of col 6 mention that each device implements OSI model, which requires memory to implement;  thus device 10 has memory and can be called a storage device), the at least one storage device using the switch to communicate with a remote processor (Fig 1 and Fig 8 – Fig 9, the switch 220 is used to communicate with remote processor 50; lines 1-25 of col 10), the at least one storage device supporting an active power mode and a low power mode (lines 5-15 of col 4; sleep mode and wake up mode), wherein the remote processor sends a message to the at least one storage device and the at least one storage device is in the low power mode (lines 5-20 of col 7; remote server 50 sends packets to IoT 10 when IoT device is currently sleeping); and a component (202 in Fig 8) configured to receive from the switch a message sent from the remote processor to the at least one storage device (lines 5-46 of col 2 and lines 5-25 of col 10 mention that processor circuit stores the network communications received from the remote server on behalf of the IoT device; lines 5-20 of col 7) and to send a response to the message to the remote processor on behalf of the at least one storage device (Fig 5 shows that PSD 20 sends both TCP ACK and keep alive message to remote processor 20; lines 45-60 mentions that IoT device is responding to be appeared to server; lines 25-30 of col 6), wherein the component is drawn from a set including the processor, a management controller, or the switch (component is a processor 202 in Fig 8).  

Isberg does not mention a chassis; 5a processor in the chassis; and at least one storage device in the chassis. However, chassis is well known in the art with for the computing devices; chassis includes the computers and the computer motherboard including the switch is known in the art (Fig 2 of Qu et al). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide a chassis with switch for the client device and the chassis including switch in Iseberg, since chassis is a better way of managing the devices. Iseberg uses home network (lines 55, col 1 through line 5, col 2), using chassis is an effective way to maintain the system secure and safe. 

For claim 7, Fig 2, Iseberg shows that any TCP message is through the proxy device 20. Lines 5-20, col 7 Iseberg mentions proxy 20 sends Ack to remote server when IoT is active. In addition, the messages sent from PSD 20 to remote processor 50 shown in Fig 3 – Fig 5 are always based on the sleep/active status of IoT. When IoT is sleep or not in active mode, PSD 20 sends message to remote server 20 as shown in Fig 5 (based on being in active mode also include when storage is not in active mode). 

For claim 8, the BRI of claim 8 does not mandate management controller to be part of the system. The management controller can be out of system and the BRI does not include the configurations related to the management controller. However, Isberg, lines 4-8 of col 9 mention that PSD 20 can send a test packet to IoT 10 during sleep to determine whether the IoT is in sleep. Thus, the PSD 20, with the management controller (i.e., OS) can send management command to IoT. 

7.	Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Isberg et al (US Patent 11076015), in view of Qu et al (US Patent Application Publication 20140086097), further in view of Colenbrander (US Patent Application Publication 20190174155)

For claim 2, Iseberg or Qu does not mention that the at least one storage device includes a Non-Volatile Memory Express (NVMe) over Fabrics (NVMe-oF) Solid State Drive (SSD). Colenbrender mention that at least one storage device includes 15a Non-Volatile Memory Express (NVMe) over Fabrics (NVMe-oF) Solid State Drive (SSD) ([0073]).   It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include NVME-of SSD as part of storage because of the storage capability and faster operation. 
8.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Isberg et al (US Patent 11076015), in view of Qu et al (US Patent Application Publication 20140086097), further in view of Lamoreaux et al (US Patent 10257031)

For claim 3, the BRI of claim 3 does not mandate management controller to be part of the system. The management controller can be out of system and the BRI does not include the configurations related to the management controller. However, Iseberg teaches redirecting the packets to PSD as buffered as shown in Fig 5. Iseberg’s system do not explicitly mention about reprogramming the switch. Lamoreaux teaches reprogramming the switch to reroute the packet (line 45, col 13 through line 15, col 14). It would have been obvious for one ordinary skill in the art before the effective filing date to have the teachings from Lamoreaux to reprogram switch of PSD 20 shown in Fig 8 so that the processor load is reduced and the switch can perform the packet holding for the PSD. 

For claim 6, the BRI of claim 3 does not mandate management controller to be part of the system. The management controller can be out of system and the BRI does not include the configurations related to the management controller. However, Iseberg teaches redirecting the packets to PSD as buffered as shown in Fig 5 (i.e., based on whether the storage device is in sleep/active mode; based on being in active mode also include when storage is not in active mode). Iseberg’s system do not explicitly mention about reprogramming the switch. Lamoreaux teaches reprogramming the switch to reroute the packet (line 45, col 13 through line 15, col 14). It would have been obvious for one ordinary skill in the art before the effective filing date to have the teachings from Lamoreaux to reprogram switch of PSD 20 shown in Fig 8 so that the processor load is reduced and the switch can perform the packet holding for the PSD. 

9.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Isberg et al (US Patent 11076015), in view of Qu et al (US Patent Application Publication 20140086097), further in view of Lamoreaux et al (US Patent 10257031)
further in view of Kiyoshige (US Patent Application Publication 20210105723) 

For claim 4, Iseberg teaches sleep notification to PSD as shown in Fig 3. The processor 202 is a controller for PSD. However, for further clarification Examiner cites Kiyoshige that teaches controller receiving sleep notification from a system (Fig 3 and Fig 7). It would have been obvious for one ordinary skill in the art before the effective filing date of an application to provide sleep notification to a management controller, since the controller can maintain a power state table as shown in Fig 8 of Kiyoshige. This provides better system management. 

For claim 5, the BRI of claim 5 does not mandate management controller to be part of the system. The management controller can be out of system and the BRI does not include the configurations related to the management controller. However, Isberg teaches that the IoT informs protocol state (TCP or TLS or HTTP) as long as IoT is not in sleep mode as shown in Fig 5. Fig 5 shows that PSD 20 sends various messages including the protocol state (TCP ack, keep alive, HTTP). 
10.	Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Isberg et al (US Patent 11076015), further in view of Colenbrander (US Patent Application Publication 20190174155)

For claims 10 and 18, Iseberg does not mention that the at least one storage device includes a Non-Volatile Memory Express (NVMe) over Fabrics (NVMe-oF) Solid State Drive (SSD). Colenbrender mention that at least one storage device includes 15a Non-Volatile Memory Express (NVMe) over Fabrics (NVMe-oF) Solid State Drive (SSD) ([0073]).   It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include NVME-of SSD as part of storage because of the storage capability and faster operation. 

11.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Isberg et al (US Patent 11076015), further in view of Kiyoshige (US Patent Application Publication 20210105723)

For claim 11, lines 34-50 of col 2, Isberg mention that storage device status is known. However, Isberg does not explicitly mention about table. Kiyoshige mentions that table stores the status (Fig 6 – Fig 10). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a table to store the status, since table is easy to use and store the data in a modular format. 

For claim 12, lines 34-50 of col 2, Isberg mention about various protocol state of the storage. However, Isberg does not mention any protocol storage table. Kiyoshige mentions that table stores the status (Fig 6 – Fig 10). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a table to store the status, since table is easy to use and store the data in a modular format. 

For claim 13, Isberg Fig 3 – Fig 5 mention TCP acknowledge and Keep Alive message, which are defined protocol message. The acknowledgement message is a response message by the PSD. 

12.	Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isberg et al (US Patent 11076015), further in view of Lamoreaux et al (US Patent 10257031)

For claim 15, Iseberg teaches redirecting the packets to PSD as buffered as shown in Fig 5. Iseberg’s system do not explicitly mention about reprogramming the switch. Lamoreaux teaches reprogramming the switch to reroute the packet (line 45, col 13 through line 15, col 14). It would have been obvious for one ordinary skill in the art before the effective filing date to have the teachings from Lamoreaux to reprogram switch of PSD 20 shown in Fig 8 so that the processor load is reduced and the switch can perform the packet holding for the PSD. 

For claim 19, Iseberg teaches redirecting the packets to PSD as buffered as shown in Fig 5. Iseberg’s system do not explicitly mention about reprogramming the switch. Lamoreaux teaches reprogramming the switch to reroute the packet (line 45, col 13 through line 15, col 14). It would have been obvious for one ordinary skill in the art before the effective filing date to have the teachings from Lamoreaux to reprogram switch of PSD 20 shown in Fig 8 so that the processor load is reduced and the switch can perform the packet holding for the PSD. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186